—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered November 14, 2000, convicting him of criminal mischief in the second degree, petit larceny, criminal possession of stolen property in the fifth degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court’s charge to the jury regarding accomplice liability did not unlawfully amend the indictment or impermissibly introduce a new theory of culpability into the case (see People v Rivera, 84 NY2d 766, 769 [1995]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are not reviewable or are without merit. Ritter, J.P., Feuerstein, McGinity, Townes and Cozier, JJ., concur.